Citation Nr: 1737894	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to February 1969 and from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the Veteran's claim of entitlement to a TDIU.

This case was last before the Board in May 2015, where the Board concluded that the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court indicated that the Board erred by failing to adequately (1) address favorable evidence to the Veteran; and, (2) discuss the Veteran's level of education.  Subsequently, the Court remanded the matter to the Board for readjudication in accordance with its instructions.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from securing or maintaining gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.41, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, the Board is fully granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error would be inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant attacking the agency's decision to show the error instead was harmful by at least providing an explanation as to how the error caused harm; there is not a presumption that it did); see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 20.1102.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In this case, as of October 27, 2010, the Veteran has been in receipt of a combined 60 percent disability evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and a left knee disability, rated as 10 percent disabling.  The evidence of record reflects that these service-connected disabilities are the result of combat related experiences.  Thus, the Veteran has satisfied the schedular criteria for a TDIU under § 4.16(a) for the entire period on appeal.  See 38 C.F.R. § 4.16(a) (4) (indicating that multiple injuries incurred in action will be considered as one disability under § 4.16(a)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

In May 2010, the Social Security Administration (SSA) determined that the Veteran was disabled due the "[l]ate effects of cerebrovascular disease" and essential hypertension.  See SSA Disability Determination and Transmittal.  Pertinently, the SSA adjudicator found that the Veteran had been disabled since August 28, 2009.  The Board notes that while SSA determinations are not binding on the Board, they are, however, relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Veteran was afforded VA compensation examinations in October 2011.

With respect to the Veteran's PTSD, the examiner indicated that the Veteran was experiencing an occupational and social impairment with reduced reliability and productivity.  The examiner further indicating that the Veteran's symptoms included: difficulty in establishing and maintaining effective work and social relationships; chronic sleep impairment; irritability or outbursts of anger; difficulty concentrating; hypervigilance; depressed mood; suspiciousness; anxiety, flattened effect; and, markedly diminished interest or participation in significant activities.

Regarding the Veteran's pertinent occupational and educational history, he reported having completed the 10th grade, as well as having earned a General Education Diploma (GED).  Following his military service, the Veteran reported that he had worked for Stanley Tools for a total of 20 years until the plant relocated overseas, when he began for Home Depot until he had a stroke in 2009.  The Veteran noted that he was currently receiving SSA benefits for impairment related to the stroke.

Pertinently, with respect to the Veteran's hearing impairment, the examiner indicated that nothing about his hearing loss, or his tinnitus, would preclude him from obtaining gainful employment or impact his ability to work.

The Board notes that the October 2011 VA examination reports are highly probative, as they represent the conclusion of medical professionals, and are supported by fully articulated opinions with sound reasoning for the conclusions contributing to the probative value of the opinion.  Further the opinions are based on reliable principles and are supported by other evidence of record.

The Veteran was afforded VA general medical examinations in May 2012.  The examiner indicated that the Veteran had several nonservice-connected disabilities, including residual right leg weakness from a prior cerebrovascular accident, which prevent him from doing physically demanding work, but do not interfere with sedentary work.  Additionally, the examiner further indicated that the Veteran's service-connected left knee disability did not impact his ability to work.

The Board notes that the May 2012 VA medical opinions are highly probative, as they represent the conclusion of a medical professional, and are supported by fully articulated opinions with sound reasoning for the conclusions contributing to the probative value of the opinion.  Further the opinions are based on reliable principles and are supported by other evidence of record.

The Veteran was afforded a VA PTSD examination in June 2012.  The examiner indicated that the Veteran was experiencing an occupational and social impairment with reduced reliability and productivity.  The examiner further indicating that his symptoms included: difficulty in establishing and maintaining effective work and social relationships; chronic sleep impairment; irritability or outbursts of anger; difficulty concentrating; depressed mood; anxiety, flattened effect; and, markedly diminished interest or participation in significant activities.  The examiner noted that these symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

With respect to the Veteran's functional impairment and residual functional capacity within the context of physical and sedentary employment settings, the examiner provided the following opinion:

The Veteran may have difficulty sustaining effective work relationships due in part to significant anxiety (including his demonstration of anxious behaviors such as hand wringing and leg rubbing during interactions), social withdrawal, and hypervigilance.  [He] would need to work away from the public and away from crowded situations.  The Veteran demonstrates impairments in memory and concentration, which may be related to either (or both) a mental health condition (e.g. PTSD) or physical health condition (e.g. residuals from stroke).  [He] would likely achieve better results if he were to perform well-learned work tasks rather than needing to learn new work skills.  The Veteran may be at increased risk for making mistakes in his work.  Additionally, his memory and concentration impairment would likely increase the time needed to complete work tasks, and he may need to take breaks due to difficulty sustaining focus on tasks.  The Veteran's PTSD symptoms similarly impact his ability to work physical or sedentary jobs.

The Board notes that the June 2012 VA medical opinion is highly probative, as it represents the conclusion of a licensed clinical psychologist, and is supported by an explanation informed by review of the pertinent medical history and prior clinical findings made on examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Indeed, the June 2012 VA examiner was the same clinical psychologist that conducted the VA PTSD examination in October 2012.

In an October 2012 VA psychiatry note, the treating psychiatric nurse, Ms. D.N., indicated that the Veteran reported a history of strokes which caused some physical limitations.  Ms. D.N. opined that these physical limitations, when combined with the Veteran's PTSD, anxiety, and memory problems, would, in her opinion, interfere with his ability to maintain sustained employment.

The Board notes that the Ms. D.N.'s October 2012 clinical treatment note is highly probative, as it represent the conclusion of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusions contributing to the probative value of the opinion.  Further the opinion is based on reliable principles and is supported by other evidence of record.

In light of the foregoing reasons and bases, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Thus, the Board is of the opinion that the point of equipoise has been reached in this matter.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence of record supports a finding that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  On the whole, the medical evidence of record is consistent with regards to the fact that the residuals of the Veteran's 2009 cerebrovascular accident have some impact on his employability.  However, the evidence also reflects that the Veteran's PTSD similarly impacts his ability to perform both sedentary and physical employment.  When taking into consideration the June 2012 examiner's opinion, indicating that the Veteran would perform better with "well-learned work tasks rather than needing to learn new work skills," with the Veteran's extensive work history in crowded situations (i.e. inside of a plant and retail) and his limited education, the evidence is at least in equipoise regarding his unemployability due to his service-connected disabilities.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing the claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from his service-connected disabilities, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


